COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      David Michael Starks v. The State of Texas

Appellate case number:    01-13-00830-CR

Trial court case number: 1397088

Trial court:              178th District Court of Harris County

        On January 9, 2014, an order was issued reinstating this case and setting appellee’s brief
due within 30 days. On February 28, 2014, a late brief notice was issued by the clerk’s office
requesting a response or a brief from The State of Texas within 10 days. To date, no response to
that notice has been filed by The State of Texas.
       If no brief has been filed within 20 days of the date of this order, the Court will set the
appeal for submission without a brief from the State of Texas.
       It is so ORDERED.

Judge’s signature: /s/ Justice Harvey Brown
                   X Acting individually  Acting for the Court


Date: March 27, 2014